Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 13, and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppola (US 2014/0318182) herein after referred to as Coppola, and further in view of Pitbladdo (US 2014/130549), herein after referred to as Pitbladdo, and Shay et al. (US 4214886 A) herein after referred to as Shay.
Regarding claims 13, 15, and 19, Coppola discloses an apparatus for making a glass ribbon, the apparatus comprising:
an upper forming body, first isopipe (104), for creating a core intermediate glass, the isopipe comprising an outer forming surface and

Fig 4 of Coppola shows a side view of the two isopipes with gap (106). [0154] discusses the use of edge directors known in the art and [0153] discusses the curvature of dams in Fig 7 and how the temperature changes as a distance from the core inlet as the glass flows over the surfaces of the isopipe and the dams assists to control the flow via said temperature changes.
Coppola fails to explicitly disclose the structure of the dams and edge directors as applies to a laminated glass overflow fusion devices, i.e. multiple isopipes vertically aligned.
In an analogous art of manufacturing glass via an overflow downdraw method (at least Fig 1a-1e) Pitbladdo discloses how the structure of the dam on the isopipe, or forming block, effects the temperature of the glass at the sides, or edges, of the sheet which is also known as the bead.  This temperature change thus effects the viscosity and thickness (see discussion of Fig 4A-14D) at the edges of the glass ribbon or sheet. 
Specifically, Pitbladdo discloses in [0168] the width of the formed sheet is proportional to the distance between the edge directors [0169] (discussed as well by Coppola)  Fig 5-6 edge directors 71 and 42 and at least in [0178]-[0180] Pitbladdo explains how the shape of the forming block, specifically the far end,  or lower forming body exterior as stated in the present claims, changes the flow pattern of the glass, including the thickness profile (at least [0178]). This is known by tilting the forming block/ forming body/isopipe (synonyms known in the art) or fixed end support assemblies (at least [0178]-[019]) known in the present claims as dams.  Specifically Pitbladdo shows the dams having a different thickness, or 
Pitbladdo discloses flow patterns of the glass thickness are altered (at least [0178]) by changing the shape at the far end of the bottom of the isopipe by the shape of weirs (124) to be curved at the far end (018].  All of the instruction provided by Pitbladdo would make it obvious to one of ordinary skill in the art to apply to such structures to each of the isopipes, or forming devices of Coppola to control the flow and width of the clad glass and core glass.
Furthermore, the width change taught by Pitbladdo for each isopipe that the dam would narrow, or go in as described in towards the center of the forming device (isopipe) (at least Fig 11) would lead one of ordinary skill in the art to provide these structures for each of the isopipes described by Coppola to control the flow, thickness and edge of each the cladding and core glass of the laminate glass sheet.  
As taught by Pitbladdo applying the width change and edge directors taught by Pitbladdo to each isopipe would lead one skilled in the art an interior upper dam wall aligned with an interior lower dam wall such that the thickness of the cladding glass by the upper dam wall is aligned with the thickness of the core glass as desired by one of ordinary skill in the art having a common dam would be efficient use of a single structure versus two separate dams. A single dam construction would join the two isopipes.  Furthermore, as mentioned above it is obvious to control the tilt and spacing between the two isopipes as taught by the attachments discussed by Shay.
Each of the dam structures changed in the apparatus of claim 13 are described by Pitbladdo and would be ordinary skill in the art without undue experimentation given the guidance provided by Pitbladdo especially wherein Pitbladdo described the results of various embodiments.  It would be obvious to one of ordinary skill in the art to apply the known technique of a dam with vertically changing 
The combined teachings of Coppola and Pitbladdo fail to disclose a portion of the forming surface of the upper forming body exterior is joined to a portion of the lower forming body exterior surface to the outer forming surface of the lower forming body and separate from the lower dams.
In an analogous art of forming a glass laminate, or layered glass, using an overflow downdraw method, Shay discloses two forming bodies with one above another and tiltable as also taught by Coppola and discussed above, wherein the end of the forming bodies are made tiltable and mounted via a “wedge mechanism, screw jacks, or cam means 38” (Col 3; lines 35-45).  Coppola is silent as to the mounting mechanism between the two forming bodies however it would be obvious to one of ordinary skill in the art to use the mounting structures as taught by Shay for the purpose of adjusting the tilt of the forming bodies.  Coppola only shows the cam mean in the figure but it would be obvious to one of ordinary skill in the art to place a wedge mechanism, screw jacks or cam between the forming bodies at any portion for the same purpose of adjusting the forming bodies.
MPEP2144.04 states:
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)
Regarding claims 16-18, and 20-22, in the embodiment of the two isopipes 910 above 912 (fig 9-10) taught by Coppola, it would be obvious to one of ordinary skill in the art to manufacture dams from the upper isopipe to the lower isopipe with the dam changes disclosed in claims 16-22 of the present application such that the cladding glass isopipe flows over the core glass isopipe at the appropriate 
Manufacturing the dam or edge guide as a single piece construction over the two vertically aligned isopipes would be obvious to one of ordinary skill in the art as making the dams integral.
MPEP 2144.04 discloses “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”
Furthermore, making a single piece construction may be considered efficient to manufacture a single piece rather than two separate pieces for the same function as taught by prior above. 
All of the above claims combine known methods to yield predictable results. when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.

Claims 1-3, 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppola (US 2014/0318182) herein after referred to as Coppola Pitbladdo and Shay as discussed above, and further in view of Tamanura (US 20150218028 A1) referred to as Tamanura herein after.
Regarding claims 1-3, 5 and 14, The combined teachings of Coppola and Pitbladdo as discussed above disclose two isopipes disposed vertically one above the other for manufacturing laminated glass using a fusion downdraw method.  They disclose dams, known by various names in the art, as well as edge guides for controlling the thickness of the glass edge as well as the width as discussed above.
Specifically regarding claim 1, at least [0178] of Pitbladdo discloses tilting the forming apparatus as is well known to one skilled in the art to control the flow of glass.  The tilt will compensate may be 
Additionally, Tamanura specifically discloses pieces 7 attached to dams 5 wherein portions 7 are inclined at more than 5 degrees to control the height and timing at which the molten glass is separated from the distal end of each protruding pieces [0016] (see Fig 7-8 and 10A-H) specifically.  Tamanura discloses various edge guide shapes and angles of the bottom portion, or protruding piece (7)
It would be obvious to one of ordinary skill in the art to apply the angled edge directors to direct the flow of the clad glass over the core glass as necessary where Coppola discloses the clad and core have different properties and a goal is to provide improved control of the desired thermal profile and thickness properties and uniformity of the core and clad glass streams [0007]-Coppola
Specifically regarding claim 2, Fig 1 of Tamanura discloses the bottom portion of the edge guide is spaced from the outer forming surface of the lower forming body by less than or equal to 2.54 cm.
All of the above claims combine known methods to yield predictable results. when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coppola and Pitbladdo and Shay and Tamanura (US 20150218028 A1) as applied to above and further in view of Tsuda (US 20120111060 A1) referred to as Tsuda herein after.

Tsuda discloses an overflow forming apparatus and method for manufacturing glass sheets wherein an edge guide is adjustable relative to the forming device, or isopipe (11), by guide member (32) Fig 6, to control vertically or at an angle the width of the glass sheet (15) [0053]-[0057].
It would be obvious to one of ordinary skill in the art to further make the edge guides adjustable as taught by Tsuda to further control the width of the glass sheet as intended for the edge guides discussed in the rejections above.
MPEP 2141 states:
In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395.
All of the above claims combine known methods to yield predictable results. when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. Applicant argues that that Coppola that the inlet dam within the trough of each pipe 102, 104 is not the .
Applicant has only pointed out a different in reference to the term “dam” but has not differentiated the presently claimed structure from that taught by the prior art.  
Applicant further argues that Pitbladdo does not make up for the deficiencies of the amended claim because Pitbladdo does not disclose or suggest joining multiple forming blacks together.  This argument is moot because of newly relied upon art, Shay.
Applicant argues that if the apparatus of Coppola was modified to include aligned pairs of edge directors that the modification would not result in a configuration where the forming bodies are joined.  This argument is also moot in view of Shay.  Furthermore Coppola suggest the forming bodies be tiltable relative to one another and newly relied upon Shay provides a structure for accomplishing this.  Applicant has not provided any reason the combined teachings of Coppola, Pitbladdo, and Shay teach away from one another or the claimed structure nor why the combined teachings of the prior art relied upon is not obvious to one of ordinary skill in the art.  The mere rearrangement or combination of parts made obvious in the rejection above is not overcome by the amended claims nor arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741